DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 13-19
The following claim(s) is/are amended: -
The following claim(s) is/are new: 13-19
The following claim(s) is/are cancelled: 1-12
Claim(s) 13-19 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 3/30/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim(s) 18-19, the language is drawn to a computer program which is neither executed by a computer, nor stored on a physical structure. Nothing in the specification defines a loyalty switch as a physical device and Claim 18 does not require a processor or any other physical feature, and therefore the claim embraces a software-only embodiment.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US Pub. 2011/0106695) in view of Sindhu (US Pat. 9,479,457) and further in view of Guise (US Pub. 2015/0032635).
With respect to Claim 13, Fernandez teaches a computer implemented method for connecting a client computing resource with at least one loyalty host computing resource, comprising: accepting a connection request to initiate an accepted connection from the client computing resource and receiving one or more messages via the accepted connection from the client computing resource by a loyalty switch; (para. 8; loyalty card controls interchange rates. Fig. 2, paras. 27-30; a card is swiped at a point of sale terminal. The terminal communicates with the transaction host server for the purpose of a routing to an optimized interchange, which is a request to initiate a client connection that is accepted. See also Hamilton, Fig. 1, para. 51; networked computers communicate with each other by sending messages over a network. Para. 52-54; Messages are sent to a message queuing system that receives the message.)
if received message is a transaction message comprising loyalty identification information from the client computing resource by the loyalty switch: sending the transaction message to only one loyalty host identified in routing information, if such information exists, (para. 30; transaction assembled and sent to selected bank. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank. Para. 8; interchange parameters may include loyalty of card.)
But Fernandez does not explicitly teach routing a message and all future messages.
Sindhu, however, does teach on every received message, if connections with one or more loyalty hosts are nonexistent for the client computing resource, (col. 8, ln. 37 to col. 9, ln. 41; router determines if there a flow table entry. If not, this is an initial packet for a new flow.)
using a plurality of loyalty switch configurable connection rules and information from the received message, establishing a connection to the one or more loyalty hosts for the accepted connection from the client computing resource;  (col. 8, ln. 37 to col. 9, ln. 41; forwarding policy for assigning new flows to devices. See also Fernandez, paras. 30, 33; selection based upon lowest cost of transaction or some pre-selected preference. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank.)
or according to a plurality of configurable routing rules determine a loyalty host (col. 8, ln. 37 to col. 9, ln. 41; forwarding policy for assigning new flows to devices. See also Fernandez, paras. 30, 33; selection based upon lowest cost of transaction or some pre-selected preference. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank.)
to which this message and all future messages associated with the same purchase should be routed to; (col. 8, ln. 37 to col. 9, ln. 41; router creates entry for later fast path processing which will send later packets in the flow to the same route.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Fernandez with the routing of future messages to increase the speed of routing by fast-pathing flows.
But modified Fernandez does not explicitly teach transaction responses.
Guise, however, does teach receiving responses from the selected loyalty host and route it to the client computing resource; (Fig. 6, para. 68; merchant receives the authorization response.)
and closing the connection with the client computing resource either upon determining that all host connections for the client computing resource do not exist or upon receiving an indication that the client computing resource is closing the connection. (para. 68; response to merchant completes the transaction. para. 77; system can determine active connections and recent traffic for a backend server, which suggests determining that the connection is closed. See also Fernandez, para. 37; coupon displayed prior to completing the transaction, which suggests the completion of the transaction can be determined.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Fernandez with the response routing to client so that the client can complete a purchase.

With respect to Claim 15, modified Fernandez teaches the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 13, and Sindhu also teaches further comprising storing the received message in the loyalty switch. (col. 13, lns. 2-9; buffer for storing packets.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 16, modified Fernandez teaches the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 13, and Sindhu also teaches further comprising: responsive to a determination that a loyalty host connection does not exist and/or the loyalty host is offline, (col. 11, lns. 4-22 and col. 18, ln. 66 to col. 19, ln. 24; heartbeat messages at a given frequency to confirm devices are functional.)
storing the transaction message within the loyalty switch for transmission once the loyalty host connection is reestablished. (col. 13, lns. 2-9; buffer for storing packets. It would have been obvious to one of ordinary skill prior to the effective filing date to store messages for offline devices in order to wait for the device to come online so that it can receive sent messages.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 17, modified Fernandez teaches the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 13, and Sindhu also teaches further comprising sending one or more keep-alive messages to one or more idle loyalty host connections, and storing a frequency of the keep-alive messages. (col. 11, lns. 4-22 and col. 18, ln. 66 to col. 19, ln. 24; heartbeat messages at a given frequency to confirm devices are functional. The devices must know when to send and when to expect heartbeats in order to know when a heartbeat is missed, which suggests storing their frequency.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 18, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying. Further, Fernandez also teaches a system for a loyalty switch architecture, comprising: a loyalty switch; (Fig. 1, para. 22; routing module. See also Guise, para. 75; switch, and Sindhu, col. 1, lns. 15-40; switches and routers.)
a plurality of loyalty hosts connected to the loyalty switch; (Fig. 1, para. 27; servers for different processors)
a client computing resource configured to connect and send a messages and transaction messages to loyalty host; (Fig. 1, capture terminal and POS terminals 200, 210)

With respect to Claim 19, modified Fernandez teaches the system for a loyalty switch architecture of claim 18, and Sindhu also teaches further comprising: a selector handler pool comprising one or more selector handlers; (col. 8, ln. 37 to col. 9, ln. 41; router determines if there a flow table entry. If not, this is an initial packet for a new flow.)
wherein each selector handler comprises a plurality of store objects, a routing map, and a connection information from one or more loyalty hosts; (col. 8, ln. 37 to col. 9, ln. 41; forwarding policy for assigning new flows to devices. See also Fernandez, paras. 30, 33; selection based upon lowest cost of transaction or some pre-selected preference. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank.)
a switch database comprising a plurality of messages, (col. 13, lns. 2-9; buffer for storing packets.)
The same motivation to combine as the parent claim applies here.
And Fernandez also teaches a database comprising loyalty host information from the loyalty hosts, wherein the loyalty switch is configured to select only one loyalty hosts based on the loyalty host information and one or more client requests; (paras. 30, 33; selection based upon lowest cost of transaction or some pre-selected preference. para. 22, 32-33; system matches characteristics of a proposed transaction with a bank.)
wherein the loyalty switch identifies and stores a message type of each message in the switch database; (paras. 22-23; system identifies transaction based on type of card, type of merchant, product type. See also Sindhu, col. 4, lns. 12-35; broad categorization of flows.)
and at least one point-of-sale device, wherein one or more of the loyalty hosts is constantly connected to at least one point-of-sale device. (Fig. 1, capture terminal and POS terminals 200, 210 connected to servers)


Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez (US Pub. 2011/0106695) in view of Sindhu (US Pat. 9,479,457) in view of Guise (US Pub. 2015/0032635), and further in view of Hamilton (US Pub. 2003/0182464).
With respect to Claim 14, modified Fernandez teaches the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 13, but does not explicitly teach routing one or more received messages to all loyalty hosts the switch is connected to for the client computing resource.
Hamilton, however, does teach further comprising: routing one or more received messages to all loyalty hosts the switch is connected to for the client computing resource, wherein the received messages do not include a loyalty identification, and sending a response back to the client computing resource upon receiving responses from all loyalty hosts.  (para. 64; message may be copied to all member queues and distributed to all consumer processes. It would have been obvious to one of ordinary skill prior to the effective filing date to wait on all responses to see which processor would be most beneficial in processing the transaction, see Fernandez, para. 35)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Fernandez with the routing to all loyalty hosts in order to find which host is the optimal processor when optimization information is missing.


Remarks
As an initial point, Applicant cancels all previous claims and argues that the new claims are patentably distinct from Pat. 10,715,636. Examiner had previously rejected Claims 1-12 under non-statutory double patenting with respect to that patent and Applicant did not dispute it. Therefore, Applicant cancelled all pending claims and submitted new ones that are patentably distinct. This is generally considered to be an inappropriate response to a rejection of claims because the original presentation has a constructive election by original presentation, see MPEP 821.02 and 821.03. Examiner will treat the amended claims this time, but notes for the record that if Applicant does so again Examiner will view the response as non-responsive.
Applicant’s arguments are all moot as Examiner cites new art. All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449